The Supreme Court correctly denied, as untimely, the summary judgment motion of the defendant 35-55 73rd Street, LLC, and the separate summary judgment motion of the defendant A&S Tile & Marble, Inc., which were made returnable 12 and 54 days, respectively, beyond the deadline fixed by the Supreme Court in a so-ordered stipulation, as the defendants failed to *710demonstrate good cause for the delay (see CPLR 2004, 3212 [a]; Brill v City of New York, 2 NY3d 648, 652 [2004]; Anderson v Kantares, 51 AD3d 954 [2008]; Jackson v Jamaica First Parking, LLC, 49 AD3d 501 [2008]; DiBenedetto v Lowe’s Home Ctrs., Inc., 43 AD3d 853 [2007]).
In light of the foregoing, we need not reach the defendants’ remaining contentions. Angiolillo, J.P, Dickerson, Lott and Miller, JJ., concur.